Citation Nr: 1707382	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for depression, for accrued benefits purposes. 

2. Entitlement to service connection for a right knee disability, for accrued benefits purposes.

3. Entitlement to service connection for a left knee disability, for accrued benefits purposes.  

4. Entitlement to service connection for pes planus, for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from January 1986 to January 1990.  The Veteran died in May 2012; the appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board denied the Veteran's claims in a September 2011 decision.  The Veteran then filed a notice of appeal of the Board decision to the U. S. Court of Appeals for Veterans Claims (Court) subsequently in September 2011.  The appellant timely requested that she be substituted for the Veteran as a surviving child following the Veteran's death in May 2012 while the case was on appeal to the Court.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . ."  Id.  The RO has allowed the appellant's substitution in the Veteran's case that was on appeal.  See January 2013 VA Administrative Decision.  In March 2013, the Court then granted the appellant's motion for substitution.  In a June 2013 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's September 2011 denial, and remanded the matter to the Board for development consistent with the Joint Motion for Remand.  Subsequently, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the terms of the Joint Motion for Remand and the Court's order in February 2014.  This appeal has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As stated above, this claim was remanded in February 2014 for compliance with the June 2013 Court decision and JMR.  Among other directives, the February 2014 Board remand decision directed the AOJ to issue a second request to the Army Human Resources Command (AHRC) for the Veteran's service treatment records (STRs).  This was predicated on a portion of the JMR that explained that an additional request should have been made to the AHRC in October 2008.  The JMR also cited a then in effect version of VA's Administrative Procedure Manual, which identified the correct address code for the AHRC at that time as Code 11.  Reviewing the current version of VA's M21-1 Adjudication Procedure Manual ("VBA Manual"), the Board notes that the current address code for AHRC is now listed as Code 14.  See M-21, Part III, subpart iii, ch. 2, § (K)(1)(d).  
However, a review of the record reveals that while additional STRs and personnel records were procured, the address code use to them is Code 13, which is the address code for the National Personnel Records Center (NPRC).  See M-21, Part III, subpart iii, ch. 2, § (K)(1)(c).  Additionally, although there is a January 2016 negative search result yield regarding the Veteran's records in the Defense Personnel Records Information Retrieval System (DPRIS), it is not clear from this record that a request was made to AHRC at the current Address Code 14.  Accordingly, remand of the claim is required for substantial compliance with the February 2014 Board remand decision, and the June 2013 Court Order and JMR.

Additionally, the Board notes that despite the additional STRs procured by the AOJ from the NPRC, the AOJ did not procure the requested supplemental opinion for the Veteran's pes planus claim, as directed by the February 2014 Board remand decision.  Moreover, the Board notes that the AOJ may be required to provide additional supplemental opinions for the Veteran's depression and bilateral knee claims if more STRs are generated by the AOJ's request to AHRC.

Accordingly, the case is REMANDED for the following action:

1. Send a second request to the Army Human Resources Command (AHRC) for the Veteran's service treatment records (STRs).  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

a. In this regard, the AOJ is advised that the current address code for the AHRC is Address Code 14, and that any request to the AHRC should be consistent with the VBA Manual and the terms of the June 2013 Court Remand and JMR.  See M-21, Part III, subpart iii, ch. 2, § (K)(1)(d).  

2. IF AND ONLY IF additional STRs are obtained from the AHRC, return the claims file to the examiner who authored the April 2016 mental disorders supplemental opinion so another supplemental opinion with consideration of any additional STRs procured may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.

a. The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression began during active service or is related to any incident of service. 

c. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

d. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. REGARDLESS of whether additional STRs are obtained from the AHRC, return the claims file to the examiner who conducted the February 2009 feet examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.

a. The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b. The examiner must provide an opinion as to whether the Veteran's pes planus began during active service; is related to any incident during active service; or existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

c. The examiner must provide medical findings or opinions responsive to each of the following questions:

i. On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's pes planus pre-existed his entry into active military service?

ii. If it is found as medically undebatable that his pes planus did clearly pre-exist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii. If pes planus is not found to have so pre-existed service, is at least as likely as not (50 percent or greater probability) that it had its onset during active military service?

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

e. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. IF AND ONLY IF additional STRs are obtained from the AHRC, return the claims file to the examiner who authored the April 2016 bilateral knee supplemental opinion so another supplemental opinion with consideration of any additional STRs procured may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.

a. The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had left and right knee disabilities that began during active service; or, are related to any incident of service; or, if arthritis is diagnosed, manifested within one year of separation from service.  

c. The examiner must accept as credible and address the Veteran's lay assertions that he had ongoing bilateral knee pain.  

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

e. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

